Information Disclosure Statement
Foreign Ref Cite #1 has been lined through in the IDS received 1/26/2022 because a copy of the foreign patent document was not submitted. Rather, only printouts from Google Patents was submitted. 37 CFR 1.98(a) requires a legible copy of each foreign patent document. 
In the interest of compact prosecution, the above JP reference has been considered and is cited in the attached PTO-892. A copy of the JP foreign patent document is attached. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764